ROBB, Associate Justice.
Appeal from a decision of the Patent Office in an interference proceeding awarding priority of invention to the party Gamble.
The first two of the three counts of the interference relate to a collapsible bag, used principally in carrying ladies' hats. The third count relates to a bag “of the character described,” with “a handle comprising a strip secured at one end in the seam at one side of the bag, and a tab secured to the free edge of the closure flap, and means on the free ends of said strip and tab for detachably securing them together.”
The party Gamble was the first in the field, and all three tribunals, after a careful review of the evidence, awarded her priority as to counts 1 and 2. The Examiner of Interferences, being of the view that Mrs. Gamble was without sufficient corroboration as to the time when a bag embodying the elements in the third count was made, awarded that count to appellants. The Examiners in Chief and the Commissioner held that there was such corroboration, and awarded the count accordingly.
A review of the evidence convinces us'of the correctness of the conclusion finally reached, and we therefore, for the reasons more fully stated in the opinions of the Board and the Commissioner, affirm the decision.
Affirmed.